Citation Nr: 0415635	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-27 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic condition to 
account for sore throat and cough, claimed as due to 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, with confirmed service in Vietnam from January 1969 to 
January 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
the benefit currently sought on appeal.


FINDING OF FACT

There is no evidence of record establishing a nexus between 
the veteran's sore throat and cough and his period of active 
duty service.


CONCLUSION OF LAW

A chronic condition to account for sore throat and cough, 
claimed as due to herbicide exposure, was not incurred in or 
aggravated during active service; nor may the chronic 
condition be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.304, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for a chronic condition to account for 
a sore throat and cough.  In this context, the Board notes 
that a substantially complete application was received in 
July 2001.  In November 2001, prior to its adjudication of 
this claim, the AOJ provided notice to the claimant regarding 
the VA's duty to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to provide VA with 
any evidence in his possession which shows the history, 
treatment and current status of his claimed disability.  
Thus, the Board finds that the content and timing of the 
November 2001 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Alternatively, service connection may be granted on a 
presumptive basis for a disease based on exposure to 
herbicides in Vietnam when there is medical evidence linking 
it to such incident.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  If a veteran was exposed to an herbicide agent 
during active military, naval or air service, the following 
diseases shall be service-connected if the requirements of     
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption of 38 C.F.R. 
§ 3.307(d) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda (PCT); prostate cancer; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea); soft- tissue sarcoma, and type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-
42608 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The veteran served in Vietnam from January 1969 to January 
1970 in maintenance as a welder.  He contends that while 
serving in Vietnam, he was exposed to herbicides.  He further 
contends that during service he began to have a sore throat 
and cough, which has continued since leaving Vietnam in 1970.   
The veteran maintains that he did not seek treatment for the 
claimed condition while in service.

Service medical records include the veteran's March 1968 
entrance examination, which was negative for any objective 
clinical findings referable to the mouth and throat or the 
lungs and chest.  The veteran's examination on release from 
active duty, dated in May 1970, is also of record, and was 
negative for any objective clinical findings referable to the 
mouth and throat or the lungs and chest.  

Post service treatment records disclose that in March 2000, 
the veteran presented with complaints of a spot on his throat 
with resultant cough.  The veteran denied pain with 
swallowing.  A nasopharyngoscopy was performed; findings were 
normal, with the exception of the interarytenoid region, in 
which there was edema and some pachyderma.  A diagnosis of 
laryngopharyngeal reflux was noted.  In September 2000, the 
veteran reported an occasional cough, nasal congestion, and a 
problem hearing himself talk.  The examiner noted a diagnosis 
of serous otitis media.  In January 2001, the veteran 
presented with a non-productive cough, post nasal drip, and 
difficulty in swallowing.  Fiber optic laryngoscopy was 
performed.  The middle meatus, ET orifice, and nasopharynx 
were clear; however there was mucous present in the posterior 
nasopharynx.  Post cricoid tissue, interarytenoid space, 
arytenoids, and ventricle showed severe edema and moderate 
erythema.  Diagnoses of acute sinusitis, laryngopharyngeal 
reflux, and allergic rhinitis were noted.  The veteran 
underwent VA examination in March 2002.  The veteran  
presented with complaints of stuffiness in the ears, nose, 
and throat, which interfere with breathing and that have 
persisted since 1970.  He noted also coughing with tightness 
and throbbing.  Upon examination and a review of the 
veteran's medical records, the examiner noted a diagnosis of 
laryngopharyngeal reflux and tracheal stenosis referable to 
the sore throat.  The examiner indicated that there were no 
pathological findings to render a specific diagnosis for the 
veteran's cough.  The examiner further opined that it was 
difficult to stipulate whether his service experience had 
caused the problem.  In August 2002, the veteran reported 
throat discomfort.  A diagnosis of increased 
laryngopharyngeal reflux was noted.  In November 2002, the 
veteran reported to a VA examiner that he had a chronic 
cough.  The diagnosis was rhinosinusitus and x-rays were 
ordered to rule out chronic obstructive pulmonary disease and 
asthma.  Subsequent radiographic reports referable to the 
chest and sinuses indicated results were normal.

In summary, the veteran's service medical records are silent 
as to any complaint or diagnosis of a chronic cough or sore 
throat, or associated symptomatology.  The first instance of 
treatment for the disorder was in March 2000, nearly thirty 
years after his separation from service.  Records documenting 
the veteran's treatment from then to November 2002 are 
conspicuously negative for any references to any incident of 
service in connection with the disorder.  There is no 
competent evidence of record, medical or otherwise, which 
links the veteran's chronic condition to any event relating 
to his service, including any herbicide exposure while in 
service.  Under these circumstances, a preponderance of the 
evidence is against establishing direct service connection 
for a chronic condition to account for a sore throat and 
cough.

Nor does the veteran have a disability that is shown to be 
associated with herbicide exposure.  By regulation, there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary of Veterans 
Affairs has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  In this regard, the Board observes that 
laryngopharyngeal reflux, or such other chronic condition to 
account for the veteran's cough and sore throat, is not 
listed among the disorders for which a presumption based on 
herbicide exposure is warranted under 38 C.F.R. § 3.309(e).  
Therefore, presumptive service connection based on the 
veteran's service in Vietnam has not been established.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a chronic condition to account for a sore 
throat and cough is not warranted.  Although the Board does 
not doubt the veteran's sincere belief that his current 
disorder is related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis.  Absent a professional medical 
opinion linking a current disorder to service, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


ORDER

Entitlement to service connection for a chronic condition to 
account for sore throat and cough, claimed as due to 
herbicide exposure is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



